UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4003


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FELIX AYO CAMPBELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:16-cr-00019-GEC-1)


Submitted: July 31, 2017                                          Decided: August 14, 2017


Before TRAXLER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine Lee, Assistant Federal
Public Defender, Roanoke, Virginia, for Appellant. Rick A. Mountcastle, Acting United
States Attorney, R. Andrew Bassford, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Felix Ayo Campbell pleaded guilty to possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2012). The district court

calculated Campbell’s Guidelines sentence under the U.S. Sentencing Guidelines Manual

(2015) at 60 months’ imprisonment and sentenced him to 72 months’ imprisonment.

On appeal, Campbell challenges this sentence, arguing that it resulted from an erroneous

upward departure under USSG § 4A1.3, p.s., and is unreasonable because the sentence is

not tailored to his case and appears to have resulted from improper vindictiveness on the

part of the district court. We affirm.

       “[N]o matter what provides the basis for a deviation from the Guidelines range[,]

we review the resulting sentence only for reasonableness.” United States v. Evans,

526 F.3d 155, 164 (4th Cir. 2008). In doing so, we apply an abuse-of-discretion standard.

United States v. McManus, 734 F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United

States, 552 U.S. 38, 51 (2007)). This court first reviews for significant procedural error,

and if the sentence is free from such error, we then consider the substantive

reasonableness of the sentence.          Gall, 552 U.S. at 51.   Procedural error includes

improperly calculating the Guidelines, treating the Guidelines as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, and failing to adequately explain the

selected sentence. Id. Substantive reasonableness is determined by considering the

totality of the circumstances, including the extent of any deviation from the Guidelines.

Id.   An upward variance above the Guidelines is permitted where justified by the

§ 3553(a) factors. See id. We afford due deference to the district court’s determination

                                               2
that the § 3553(a) factors justify the extent of a variance, and the fact that we might find a

different sentence appropriate is insufficient to justify reversal of the district court. Id.;

United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (in reviewing

above-Guidelines sentence, this court “defer[s] to the trial court and can reverse a

sentence only if it is unreasonable, even if the sentence would not have been [our]

choice” (internal quotation marks omitted)).

       We conclude after review of the record that the 72-month sentence resulted from

the imposition of an upward variance, not an upward departure under USSG § 4A1.3, p.s.

The district court specifically explained in its oral pronouncement of sentence that

Campbell’s above-Guidelines sentence was warranted in light of the nature and

circumstances of his offense conduct, his criminal history and personal characteristics,

the need for the sentence to reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, and to afford adequate deterrence to

criminal conduct, and the need to avoid unwarranted sentencing disparities, see 18 U.S.C.

§ 3553(a)(1), (2)(A), (B), (6). *



       *
          Although the district court’s written statement of reasons accompanying the
criminal judgment identifies USSG § 4A1.3, p.s., and USSG § 5K2.21, p.s., as the
Guidelines provisions on which the court relied in imposing the above-Guidelines prison
term, it is well settled in this Circuit that the oral pronouncement of sentence controls
where it conflicts with written evidence regarding the sentence. See United States v.
Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003); Rakes v. United States, 309 F.2d 686,
687-88 (4th Cir. 1962). We therefore conclude that the written statement of reasons does
not control over the conflicting oral pronouncement of the bases for imposing the
72-month term.


                                               3
      We also reject as without merit Campbell’s contentions that his departure sentence

is unreasonable because it was premised in part on consideration of his prior federal

convictions for possession with intent to distribute cocaine base and possession of a

firearm by a convicted felon and because the district court failed to follow the

incremental procedure for departures under USSG § 4A1.3, p.s. The 72-month sentence

did not result from an upward departure under USSG § 4A1.3, p.s. The district court also

properly considered    Campbell’s criminal history—including         his prior federal

convictions—in imposing sentence, § 3553(a)(1), and, in assigning weight to concerns

stemming from that conduct, did not abuse its discretion.             United States v.

Rivera-Santana, 668 F.3d 95, 105 (4th Cir. 2012) (stating it was within district court’s

discretion to accord more weight to a host of aggravating factors in defendant’s case and

decide that the sentence imposed would serve the § 3553 factors on the whole).

      We further reject as unexplained and unsupported by the record Campbell’s

suggestion that his sentence is unreasonable because it was not tailored to his case and

appears to have resulted from improper vindictiveness on the part of the district court.

Although the sentence is 12 months above the Guidelines sentence, the district court did

not abuse its discretion in determining that such a deviation was justified by § 3553(a)

factors relevant to Campbell’s particular case.    See United States v. Diosdado-Star,

630 F.3d 359, 366-67 (4th Cir. 2011) (affirming substantive reasonableness of variance

sentence six years greater than Guidelines range because it was based on the district

court’s examination of relevant § 3553(a) factors). We further find no evidence that



                                           4
vindictiveness may have motivated the district court’s sentencing decision as Campbell

contends.

      We therefore affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            5